—In consolidated small claims assessment review proceedings pursuant to Real Property Tax Law, article 7, title 1-A, to review 162 small claims assessment review petitions, the petitioner appeals from an order of the Supreme Court, Westchester County (Charde, J.H.O.), entered April 4, 1996, which dismissed the petitions.
*431Ordered that the appeal is dismissed, with costs to the respondent.
The Board of Assessment Review of the City of Mount Vernon dismissed numerous complaints filed by the petitioner Tax Recovery Corporation (hereinafter TRC) which represented property owners seeking to reduce their real property tax assessments, on the ground that requested information had not been timely submitted in connection with these complaints. TRC filed the instant small claims assessment review (hereinafter SCAR) proceedings to review the dismissal of the complaints. Judicial Hearing Officer Charde granted Mount Vernon’s motion to dismiss the 162 petitions, and the petitioner subsequently appealed to this Court from the Hearing Officer’s determination.
The clear language of RPTL 736 (2) specifies that "[a] petitioner to an action pursuant to [RPTL art 7, tit 1-A] may seek judicial review pursuant to article seventy-eight of the civil practice law and rules.” In the instant matter, the petitioner appealed from the order of the Judicial Hearing Officer, rather than commencing a CPLR article 78 proceeding as directed by RPTL 736 (2). Therefore, the appeal must be dismissed. Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.